Citation Nr: 0318843	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-08 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $18,061.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran had active service from February 1952 to February 
1954.  The veteran died in February 1996, and the appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2001 decision 
of the RO's Committee on Waivers and Compromises, which 
denied the appellant's request for waiver of recovery of an 
overpayment in the amount of $18,061.


FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits 
beginning in 1996 based on her report of having no income.  
She was informed that the amount of her death pension 
benefits depended on her income, that she had a duty to 
promptly report income changes so that her death pension 
benefits could be adjusted, and that failure to do so would 
result in an overpayment subject to recovery.  From 1998 to 
2001, she received death pension benefits in an amount which 
reflected her prior report that she had no income, yet during 
this time she actually had unreported income from retirement 
benefits and earnings.  The VA subsequently learned of this, 
and retroactively adjusted her death pension benefits, 
resulting in an overpayment debt of $18,061.

2.  The $18,061 death pension overpayment resulted from the 
appellant's failure to timely report her income, although she 
knew she was required to do so, and she had an intent to seek 
unfair advantage with knowledge of the likely consequences.



CONCLUSION OF LAW

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $18,061 is precluded by bad faith 
on the part of the appellant. 38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran died in February 1996, and in that month his 
widow (the appellant) filed a claim for VA death pension 
benefits.  She reported she has income of $12,000 per year in 
earnings.  In September 1996, the RO denied her death pension 
claim on the basis that her countable annual income exceeded 
the death pension income limit set by law.  She was told that 
she could reapply for the benefit if her income dropped, and 
a form was provided for this purpose.  In September 1996, the 
appellant again filed a claim for death pension benefits.  
She submitted an Improved Pension Eligibility Report (VA Form 
21-0518-1) in which she indicated that her income in wages 
was $12,000 per year.  In October 1996, the RO again denied 
the claim based on the fact that her countable income 
exceeded the death pension income limit.

In November 1996, the appellant again applied for death 
pension benefits, submitting an Improved Pension Eligibility 
Verification Report.  She related that she lost her prior 
employment and no longer had any income from any source.  

In November 1996, the RO awarded the appellant death pension 
benefits, effective December 1996, based on her report of 
having no income.  The award letter (VA Form 20-8993) and an 
attachment (VA Form 21-8767) told her that the amount of 
death pension payable depended on her countable income; that 
her award was based on no reported income (including no 
earnings, Social Security, retirement, interest, insurance, 
or other forms of income); that she was required to promptly 
notify the VA of her receipt of any income; and that her 
failure to do so could result in an overpayment which would 
be subject to recovery.

By letter dated in July 2001, the RO advised the appellant 
that it had learned that she had been receiving unearned 
income in the amount of $3,503 per year from January 1, 1998.  
The letter also indicated that she had been employed, without 
having reported any earnings or wages, in 1999, 2000 and 
2001.  The RO indicated that it intended to retroactively 
reduce and then terminate her benefits due to excessive 
income, unless further information regarding this income was 
received.  

In September 2001, the RO notified the appellant by letter 
that her VA death pension award had been retroactively 
reduced as of February 1998 and terminated as of February 
1999 because of her previously unreported income.  The RO 
noted that the evidence showed that she received income from 
other sources in the amount of $3,503 from February 1998; 
income from other sources of $3,503 from December 1, 1998; 
and income from other sources of $3,503 and income from 
earnings of $3,000 as of February 1, 1999.  The appellant was 
told that this would result in an overpayment, and she would 
soon be notified of the amount.

By letter dated in September 2001, the VA Debt Management 
Center informed the appellant that her death pension 
overpayment debt was $18,061.  She was told of her rights 
concerning this debt, including the right to request waiver.

In October 2001, the appellant claimed a waiver of recovery 
of the overpayment.  She said, "I would ask for a waiver but 
there is no excuse for what I did.  Except I truly thought 
that I deserved the compensation [the veteran] should have 
received for all the suffering..."  She also submitted a 
Financial Status Report (VA Form 5655) in which she indicated 
that had been employed since January 1999 and her earnings 
were slightly more than her expenses.  She maintained that 
she was unable to repay the debt, and that to do so would 
create a financial hardship on her. 

In December 2001, the RO's Committee on Waivers and 
Compromises denied the appellant's request for waiver of 
recovery of the death pension overpayment in the amount of 
$18,061, on the basis that the appellant had exercised bad 
faith to receive this benefit.

In a February 2002 financial status report, the appellant 
reported income which was slightly more than expenses.  In 
April 2002, the RO received her notice of disagreement with 
the waiver decisioin.  In June 2002, the appellant submitted 
her substantive appeal.  She indicated that she did not 
believe her retirement benefits, which began in 1998, would 
count as income.  She also indicated that she began working 
in 1999 at a factory.  She stated, "For the first year I 
truly thought that I wasn't going to make it and every month 
I weighed the decision to tell the VA that I was working.  
Knowing if I did and couldn't handle the work than it would 
take months for me to be reinstated with benefits."

II. Analysis

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) do not apply to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  In any event, the 
appellant has been informed of the evidence necessary to 
substantiate her waiver claim, pertinent records have been 
obtained, and there has been VA compliance with the notice 
and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A.

Entitlement to receive death pension, and the amount of such 
benefits payable, depends on the surviving spouse's countable 
income.  38 U.S.C.A. § 1541.  A surviving spouse who is in 
receipt of death pension must notify the VA of any material 
change or expected change in income which would affect her 
entitlement to receive, or the rate of, benefits.  Such 
notice must be furnished when the surviving spouse acquires 
knowledge that she will begin to receive additional income.  
Where reduction or discontinuance of a running award of death 
pension is required because of an increase in income, the 
reduction or discontinuance shall be made effective the end 
of the month in which the increase occurred.  38 C.F.R. 
§ 3.660.

The VA may waive recovery of an overpayment of VA benefits if 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person who received the benefits, 
and if recovery of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.  The 
appellant's request for waiver of recovery of the overpayment 
was denied by the RO on the basis that she had shown bad 
faith in the creation of the debt, a statutory bar to waiver 
under 38 U.S.C.A. § 5302(c).  The term "bad faith" 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  Thus, a debtor's 
conduct in connection with a debt arising from participation 
in a VA benefits/services program exhibits bad faith if such 
conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  38 C.F.R. § 
1.965(b)(2),

The appellant in the present case was awarded VA death 
pension benefits beginning in 1996 based on her report of 
having no income.  At that time she was clearly told that her 
right to receive death pension and the amount of such 
benefits payable depended on her countable income; that she 
must promptly report income changes so that her death pension 
benefits could be adjusted; and that her failure to do so 
would result in an overpayment which would be subject to 
recovery.  From 1998 to 2001 she received death pension 
benefits in an amount which reflected her prior report that 
she had no income.  Yet during these years she was actually 
in receipt of unreported income from retirement benefits and 
earnings.  The VA subsequently learned of this, and 
retroactively adjusted her death pension benefits, resulting 
in an overpayment debt of $18,061.  The debt was properly 
created.  In statements in connection with her waiver claim, 
the appellant concedes that she was aware that she should 
have reported her income changes to the VA but that she did 
not do so.

The evidence demonstrates that the $18,061 death pension 
overpayment resulted from the appellant's failure to timely 
report her income, despite the fact that she knew she was 
required to do so.  Her conduct evinces an intent to seek 
unfair advantage with knowledge of the likely consequences.  
This amounts to bad faith, which is an absolute bar to 
waiver.  When an absolute bar to waiver is found, there may 
be no consideration of general principles of equity and good 
conscience, such as any financial hardship in repaying the 
debt.

The weight of the evidence establishes that there was bad 
faith on the part of the appellant and that this led to the 
overpayment of death pension overpayment.  Thus waiver of 
recovery of the overpayment is precluded.  As the 
preponderance of the evidence is against the waiver claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).









ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $18,061 is denied. 


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

